PUBLISHED
                                            Filed: May 13, 2004

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHARLESTON AREA MEDICAL CENTER,         
INCORPORATED,
                Plaintiff-Appellee,
                and
ST. PAUL FIRE & MARINE
INSURANCE COMPANY,
                Intervenor/Plaintiff,
                 v.
PARKE-DAVIS, a division of Warner
Lambert; PFIZER, INCORPORATED, its           No. 02-2264
successor by merger,
             Defendants-Appellants,
                 v.
DANNY A. RADER, MD; TERRI MILES,
RN; JOHN/JANE DOE, MD; JANE DOE,
R.N.; JOHN/JANE DOE, Pharmacist;
JOHN/JANE DOE, Pharmacy
Technician; JOHN DOE,
Agency/Corporation,
            Third Party Defendants.
                                        
2        CHARLESTON AREA MEDICAL CENTER v. PARKE-DAVIS



CHARLESTON AREA MEDICAL CENTER,         
INCORPORATED,
               Plaintiff-Appellant,
                and
ST. PAUL FIRE & MARINE
INSURANCE COMPANY,
                Intervenor/Plaintiff,
                 v.
PARKE-DAVIS, a division of Warner
Lambert; PFIZER, INCORPORATED, its             No. 02-2303
successor by merger,
              Defendants-Appellees,


DANNY A. RADER, MD; TERRI MILES,
RN; JOHN/JANE DOE, MD; JANE DOE,
R.N.; JOHN/JANE DOE, Pharmacist;
JOHN/JANE DOE, Pharmacy
Technician; JOHN DOE,
Agency/Corporation,
            Third Party Defendants.
                                        

                              ORDER

   After our order had been entered referring this case to the West
Virginia Supreme Court of Appeals, a question has arisen as to
whether or not Parke-Davis and Pfizer, the drug companies involved,
have been released because of the settlement agreement and order in
the settlement proceeding entered July 15, 1998 in the West Virginia
State Court.

  Accordingly, we request the West Virginia Supreme Court of
Appeals to defer action on our order of reference so that we may
remand the case to the United States District Court from which the
         CHARLESTON AREA MEDICAL CENTER v. PARKE-DAVIS           3
appeal was taken for the limited purpose of examining the question
of whether or not Parke-Davis and Pfizer have been or have not been
so released.

   A reply from the West Virginia Supreme Court of Appeals is
respectfully requested at its convenience.

  With the concurrences of Judge Wilkinson and Judge Niemeyer.

                                     /s/ H.E. Widener, Jr.
                                         For the Court